Exhibit 10.39
FORM OF AMENDMENT
TO
EXECUTIVE SEVERANCE AGREEMENT
     This Amendment to the Executive Severance Agreement (this “Amendment”) by
and between Town Sports International, LLC (the “Company”), and
                                        (“Executive”) is effective as of
December                     , 2008.
     WHEREAS, Executive and the Company are parties to an Executive Severance
Agreement dated as of January 22, 2008 (the “Executive Severance Agreement”);
and
     WHEREAS, Executive and the Company desire to amend the Executive Severance
Agreement in a manner intended to bring it into compliance with the final
regulations issued under Section 409A of the Internal Revenue Code of 1986, as
amended.
     NOW, THEREFORE, in consideration of the mutual covenants in this Agreement,
the parties agree that the Executive Severance Agreement is amended as set forth
below:
     1. The definition of “Constructive Termination” is hereby amended by adding
the following at the end thereof:
“; provided, however, that none of the foregoing conditions or events shall
constitute Constructive Termination unless (A) the Executive shall have provided
written notice to the Company within ninety (90) days after the occurrence of
such condition or event describing the condition or event claimed to constitute
Constructive Termination and (B) the Company shall have failed to remedy the
condition or event within thirty (30) days of its receipt of such written
notice.”
     2. Section 2(c) is amended in its entirety to read as follows:
     “(c) Separation Release Agreement. The eligibility for receipt of benefits
under this Agreement as described in Section 3 (the “Severance Benefits”) is
expressly conditioned upon the following: (i) the Executive’s signing of a
release in which the Executive releases and/or waives any and all claims the
Executive may have against the Company within the time specified therein but in
no event later than fifty (50) days of the Termination Date and (ii) the release
becoming effective. The Company shall provide to Executive the release no later
than three (3) days following Executive’s Termination Date. If Executive does
not timely execute and deliver to the Company such release, or if Executive
executes such release but revokes it, no Severance Benefits shall be paid.”
     3. Section 3 is amended by inserting an “(a)” at the beginning thereof.
     4. Section 3(a)(i) is hereby amended by deleting “beginning thirty
(30) days following the Termination Date or as soon as administratively
practicable thereafter” and replacing it with “payable as described in Section
3(b) below”.

 



--------------------------------------------------------------------------------



 



     5. The second sentence of Section 3(a)(ii) is amended by inserting at the
end thereof the following: “but no later than March 15 of the year following the
year to which the bonus relates”.
     6. Section 3 is amended by inserting new subsection (b) at the end thereof
to read as follows:
     “(b) Timing of Payments.
     (i) The Severance Benefits described in section 3(a)(i) shall be paid,
minus applicable deductions, including deductions for tax withholding, in equal
payments on the regular payroll dates during the one-year period following
Executive’s termination of employment. Commencement of payments of the Severance
Benefits described in Section 3(a)(i) shall begin on the first payroll date that
occurs at least 60 days after the Termination Date, but which may be accelerated
by no more than 30 days (the “Starting Date”) provided that Executive has
satisfied the requirements of Section 2(c). The first payment on the payment
Starting Date shall include those payments that would have previously been paid
if the payments of the Severance Benefits had begun on the first payroll date
following the Termination Date. This timing of the commencement of benefits is
subject to Section 15 below.
     (ii) All Severance Benefits shall be completed by, and no further Severance
Benefits shall be payable after, December 31 of the second taxable year
following the year in which Executive’s termination of employment occurs.
     (iii) Executive’s entitlement to the payments of the Severance Benefits
described in the Section 3(a)(i) shall be treated as the entitlement to a series
of separate payments for purposes of Section 409A of the Internal Revenue Code
of 1986, as amended, (the “Code”).
     (iv) For purposes of this Agreement, “termination of employment” shall mean
a “separation of service” as defined in Section 409A of the Code and Treasury
Regulations Section 1.409A-1(h) without regard to the optional alternative
definitions available thereunder.
     7. Section 15 is amended in full to read as follows:
     “(a) Potential Delay of Payment. Notwithstanding any other provisions of
this Agreement, any payment under this Agreement of the Severance Benefits that
the Company reasonably determines is subject to Section 409A(a)(2)(B)(i) of the
Code shall not be paid or payment commenced until six months after Executive’s
Termination Date or Executive’s death. On the earliest date on which such
payments can be made or commenced without violating the requirements of
Section 409A(a)(2)(B)(i) of the Code, Executive shall be paid, in a single cash
lump sum, an amount equal to the aggregate amount of all payments delayed
pursuant to the preceding sentence.

2



--------------------------------------------------------------------------------



 



     (b) Section 409A Savings Clause. It is intended that any amounts payable
under this Agreement shall either be exempt from Section 409A of the Code or
shall comply with Section 409A (including Treasury regulations and other
published guidance related thereto) so as not to subject Executive to payment of
any additional tax, penalty or interest imposed under Section 409A of the Code.
The provisions of this Agreement shall be construed and interpreted to avoid the
imputation of any such additional tax, penalty or interest under Section 409A of
the Code yet preserve (to the nearest extent reasonably possible) the intended
benefit payable to Executive. Notwithstanding the foregoing, the Company makes
no representations regarding the tax treatment of any payments hereunder, and
the Executive shall be responsible for any and all applicable taxes, other than
the Company’s share of employment taxes on the severance payments provided by
the Agreement.
     8. Effect of this Amendment. Except as set forth herein, the Executive
Severance Agreement remains in full force and effect. All references to the
Executive Severance Agreement shall be deemed references to the Executive
Severance Agreement as amended by this Amendment.
     IN WITNESS WHEREOF, the parties hereto have executed this Amendment
effective as of the date and year first above written.

                      TOWN SPORTS INTERNATIONAL, LLC    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               
 
                         

3